DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

As a first matter of note, Independent claims 1, 13, and 16 have been amended to recite: “automatically providing authorization to access the data file to a plurality of accounts associated with the rights label”. The applicant’s specification does not have support for this limitation.  The closest support in the applicant’s specification is found in paragraph 29 where the computing device can assign to an entity a set of access permissions with respect to the data file and attempts to access the file are authorized based on the assigned permissions.  While this could arguably be said to support “automatically providing authorization to access the data file to an entity associated with the rights label”, it clearly does not support that the authorization is provided to an “account” much less “a plurality of accounts”.  There is no disclosure in the applicant’s specification of an entity that has an “account”, a requirement that a entity register with the system, or even a mention of “account” as a noun.  As such, it is clear that the applicant’s specification does not support the limitation of “automatically providing authorization to access the data file to a plurality of accounts associated with the rights label” and as such the limitation fails to comply with the written description requirement. Dependent claims 2-12, 14-15, and 17-20 fail to correct the deficiencies of the claims from which they depend and, as such, are rejected by virtue of dependency. For the purpose of prosecuting the claims the examiner is going to interpret the phrase ““automatically providing authorization to access the data file to a plurality of accounts associated with the rights label”” as “automatically providing authorization to access the data file to an entity associated with the rights label”.

Next, Independent claims 1, 13, and 16 have been amended to include broader terminology that represents the genus of the previously claimed species.  The previously filed claims were directed towards the species of: 
utilizing an intellectual property (IP) rights classifier to: 
access a data file associated with mixed/blended IP rights; 
select IP rights labels based on the metadata; 
assign the IP rights labels to the data file; and 
storing data indicating the assignment of the IP rights label to the data file. 
The newly amended claims are directed to the genus of this species, wherein the invention:
utilizes a rights classifier to:
access a data file;
select rights labels based on the metadata;
assign the rights labels to the data file;
store data indicating the assignment of the rights labels to the data file; and
providing authorization to access the data file to accounts associated with the rights label.
The examiner has reviewed the applicant specification for possession of the newly claimed genus, and the requirements for possession outlined in the MPEP and “Supplementary Examination Guidelines for Determining Compliance with 35 USC 112 and for Treatment of Related Issues in Patent Applications issued on January 21, 2011.  Upon review of all relevant subject matter, the examiner finds that the applicant’s specification does not support the claimed genus.
The applicant’s specification does not describe the claimed genus of independent claims 1, 13, and 16 in sufficient detail to enable one of ordinary skill in the art to recognize that the inventor invented what is currently claimed.  The test for sufficiency is whether the disclosure, of the application relied upon, reasonable conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.    The only type of right labels and rights assignments recited in the applicant’s specification are “IP rights” labels and “IP rights” assignment.  The only type of authorization for access to the datafile in the applicant’s specification is the assignment of permission, such as “read and write”, “read only”, or “no access”, to an “entity” as disclose in paragraphs 29-30. An “entity” is according to paragraph 19 in one that owns at least some IP rights to the information disclosed in the datafile.
One of ordinary skill in the art would realize the genus of rights labeling, rights label assignment, and rights label based access permissions is much more complex than the species example provided in the applicant’s specification.  Usually, the assignment of permissions to access data files based on rights labels requires at least determine which companies should have permission  to access the data, and the access structure and within each company such as which groups within the company (finance, accounting, marketing, middle management, executive management etc.), and within each group, the specific roles of each individual with the groups such as account receivable, accounts payable, sales, advertising, CFO, director, etc.). Sometimes, the access structure includes additional levels such as location, clearance, etc.. Once the access structure is determined, information access criteria must be established for the structure that describes the types of information each individual within the company should have access to, based on each individual’s role, group, and company.  Then, each data file is analyzed to determine whether the information contained in the data files, or the metadata describing the information in the data file matches the access criteria for each role, group, and company.  Finally, a determination is made regarding the granting of access permissions to each individual based on their role, group, and company).  
Thus, the genus requires much more complex process than the species described in the applicant’s specification, in which a data file already has metadata associated with it; the metadata includes data regarding IP rights ownership of the information; the metadata is analyzed to determine which entity has IP rights to at least a portion of the data file; and assigning permissions to an entity based on the determination that the metadata includes an indication that the entity has IP rights to at least a portion of the data file, wherein any individual associated with the entity would have the assigned permissions.  
The applicant’s specification does not describe how the data file would be analyzed to determine the various different types of data present in the metadata, and or the data file itself; the comparing of each identified type of data to entity assigned access criteria requirements, and the assigning of permissions based on these access criteria requirements. The claims as currently written encompass a means for identifying all types of information in a data file, selecting rights labels for each of these different types of information, assigning these rights labels to the data file, and providing authorization to access the files based on the group of rights labels. The specification does not describe in sufficient detail the above noted limitations.  Instead it merely identifies that the metadata of a data file does or does not grant IP rights to the entity, and assigning permission to access the data file based on this IP rights information by applying IP rights labels. A description that merely renders the invention obvious does not satisfy the requirement, Lockwood v. Am. Airlines, 107F.3d 1565, 1571-72 (Fed. Cir. 1997).  The claims, as amended, are genus claims using functional language that claim an expected result that occurs in the granting of access to a data file.  While the applicant’s specification discloses a specific species of the claimed genus and a specific species of the claimed result, the requirements of MPEP 2106.01 require that the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim of the functionally-defined genus.  In the instant case, utilizing a rights classifier to: access a data file; select rights labels based on the metadata; assign the rights labels to the data file; store data indicating the assignment of the rights labels to the data file; and providing authorization to access the data file to accounts associated with the rights label.  The applicant’s specification fails to mention the ability to perform the genus of these steps, much less sufficient species, utilizing any information other than Intellectual Property (IP) rights.  A review of the applicant’s specification reveals the determination of the rights labels and the granting of access must be based on a governmental agency having awarded Intellectual Property (IP) rights to the entities and determining that such an awarding has occurred based on the data in the metafile. Without any additional species that describe specific examples of how rights labels are selected; how rights labels are assigned and stored; and how authorization is provided to access the data files based on these other types of rights examples the applicant’s specification fails to show that the applicant has invented species sufficient to support a claim to the functionally-defined genus.  
As per “Supplementary Examination Guidelines for Determining Compliance with 35 USC 112 and for Treatment of Related Issues in Patent Applications” issued on January 21, 2011 and MPEP 2106.01, the first paragraph of §112 contains a written description requirement that is separate and distinct from the enablement requirement.  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skill in the art can reasonably conclude that the inventor had possession of the claimed invention.  Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art and show that the inventor actually invented the claimed invention.  The written description requirement of §112 ¶1 applies to all claims including original claims that are part of the disclosure as filed.  Claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how invention achieves the claimed function.  The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus.  In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve the result.  But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.  The level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology.  Computer-implemented inventions are often disclosed and claimed in terms of their functionality.  This is because writing computer program code for software to perform specific functions is normally within the skill of the art once those functions have been adequately disclosed. Nevertheless, for computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into both the sufficiency of the disclosed hardware as well as the disclosed software due to the interrelationship and interdependence of computer hardware and software. When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. Specifically, if one skilled in the art would know how to program the disclosed computer to perform the necessary steps described in the specification to achieve the claimed function and the inventor was in possession of that knowledge, the written description requirement would be satisfied. If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under § 112, ¶ 1 for lack of written description must be made. In the instant case, the claimed invention fails to satisfy the written description requirement because the invention is a genus claim and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function because genus claims that use functional language to define the boundaries of a claimed genus. The claims simply claim a desired result, and do so without describing species that achieve that result.   There is no indication in the specification that demonstrates that the applicant invented species sufficient to support a claim to the functionally-defined genus. 
According to the applicant’s specification, the selection and assignment of a rights label must be based on an intersection between IP rights that have been granted by a government agency and the metadata associated with a data file.  The applicant’s specification provides no other manner in which rights labels can be selected and assigned that would allow one of ordinary skill in the art to program the disclose computer to perform the steps necessary to implement currently claimed genus.  As such, the specification provides no showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.  There are no specific examples of how the claimed genus described using functional language would be used to obtain the desired result given a single species.  There are no algorithms or flow charts that describe the specific details necessary for implementation of the claimed invention using a single species of the claimed genus.  Hence, it is clear that the specification fails to satisfy the written description because it does not sufficiently identify how the invention achieves the claimed functions. An adequate written description of a claimed genus requires more than the generic statement of the inventions boundaries as presented in the applicant’s specification. As such, it is clear that claims 1, 13, and 16 fail to comply with the written description requirement. Dependent claims 2-12, 14-15, and 17-20 fail to correct the deficiencies of the claims from which they depend and, as such, are rejected by virtue of dependency.
For the purpose of prosecuting the claims the examiner is going to interpret the term “rights label” as “IP rights label”;  and “rights classifier” as “IP rights classifier”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are directed to a method, system and computer program product which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes).  
However, claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the following abstract idea:  
accessing, by a rights classifier algorithm, metadata of an engineering design or analysis data file of an engineering project; 
performing, by the rights classifier algorithm, a comparison/evaluation of values of one or more metadata fields of the metadata to a rights selection criterion;
selecting, by the rights classifier algorithm based on the comparison, a rights label of a set of candidate rights labels to assign to the engineering design or analysis data file; and 
storing data indicating assignment of the rights label assigned to the engineering design or analysis data file; and
automatically providing authorization to access the data file to a plurality of accounts with the rights label.
The limitations as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely commercial and legal interactions and managing relationships or interactions between people because they merely gather data, analyze the data, determine results based on the analysis, generate tailored content based on the results, store the tailored content, and provide access to the tailored content. Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
This judicial exception is not integrated into a practical application because the claim only recites the additional elements of one or more processors, one or more memory devices storing instructions that are executable to perform operations, one or more databases, one or more communication interfaces and a machine learning data model. The additional technical elements above are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of processing, communicating and displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional technical elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea. 
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using one or more processors, one or more memory devices storing instructions that are executable to perform operations, one or more databases, one or more communication interfaces, and a machine learning data model to perform the claimed functions amounts to no more than mere instructions to apply the exception using a generic computer component.
 “Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation. 
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent-eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014). 
Applicant herein only requires a general-purpose computer (as evidenced from figure 5 and paragraphs 21 and 51-56 of the applicant’s specification; and Langley et al. Approaches to Machine Learning, February 16, 1984, Department of Computer Science Carnegie-Mellon University, pages 1-28 which disclose that machine learning data models were old and well known by at least 1984); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility. Finally, the following limitations are considered insignificant extra solution activity as they are directed to merely receiving, storing and/or transmitting data: 
accessing, by a rights classifier, metadata of an engineering design or analysis data file of an engineering project; and
storing, at the one or more memory devices, data indicating assignment of the rights label assigned to the engineering design or analysis data file.
Thus, taken individually and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea) (i.e. “PEG” Step 2B=No).
The dependent claims 2-12; 14-15 and 17-20 appear to merely further limit the abstract idea by further limiting the data file and/or the metadata and/or engineering roject and generating a list based on the metadata which is considered part of the abstract idea and adding the additional element of a machine learning data model which has been addressed above (Claims 2-3, 9-10, and 17-19); further limiting the data stored and the comparison which is considered part of the abstract idea (Claim 4); further limiting the data stored, the manner in which the comparison is performed and the assignment of the rights label which is considered part of the abstract idea (Claims 4-8); adding an additional step with regard to aggregating data during the accessing step which is considered part of the abstract idea (Claim 11); adding an additional step regarding analyzing data, determining additional results, and storing the additional results which is considered part of the abstract idea (Claims 12 and 20); adding an “additional element(s)” of one or more communication interface and a database which have already been addressed above and further limiting the accessing and rights classifier algorithm which is considered part of the abstract idea (Claims 14-15), and therefore only further limit the abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes), does/do not include any new additional elements that are sufficient to amount to significantly more than the judicial exception, and as such are “directed to” said abstract idea (i.e. “PEG” Step 2A Prong Two=Yes); and do not add significantly more than the idea (i.e. “PEG” Step 2B=No). 
Thus, based on the detailed analysis above, claims 1-20 are not patent eligible.


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (PGPUB: 2021/0004921) in view of Nylander et al. (PGPUB: 2010/0241471) in further view of Reddy et al. (PGPUB: 2006/0131397).

	


Claims 1, 13 and 16:  Lee discloses a method, a system, and a computer readable storage device, comprising:  
one or more processors and one or more memory devices storing instructions that are executable by the one or more processors to perform operations (Paragraphs 120-122) comprising: 
accessing, by a rights classifier, metadata of an engineering design or analysis data file of an engineering project; 
Lee discloses accessing, by a rights classifier, metadata of an engineering specification sheet data file of an engineering project for a product in at least paragraphs 19 and 93, and figure 3 (Paragraph 19: obtaining, from a database, data related to a number of products and/or services including at least one of economic data related to the products and/or services, manuals regarding the products and/or services, specification sheets for the products and/or services, descriptions of the products and/or services, and/or marketing materials related to the products and/or services; Figure 3 and Paragraph 96: the product is an engineered product that has mixed-IP rights).
Lee does not specifically disclose that the specification sheet data file is a design or analysis data file. 
The analogous art of Nylander discloses that it is well known for a specification sheet to be one type of design or analysis file in at least paragraph 15.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the invention to modify the specification sheet of Lee to be a design or analysis file.
The rationale for doing so is that it merely requires combining prior art elements according to known methods to yield predictable results.  It can be seen that each element claimed is taught in either Lee or Nylander. The providing of a design or analysis file that is a specification sheet as disclosed by Nylander does not change nor effect the normal functions of analyzing the obtained data to determine asset to product/service mappings as taught by Lee.  The determination of the mappings would still be performed in the same way even with the addition of the design or analysis file.  Since, the functionalities of the elements in Lee and Nylander do not interfere with each other the results of the combination would be predictable in that the asset to product/service mapping would be based at least partly on the information in the design or analysis file.
performing, by the rights classifier, a comparison/evaluation of values of one or more metadata fields of the metadata to a rights selection criterion (Paragraph 22: analyzing, using machine learning, the information about products and services and the intellectual-property information to determine properties, characteristics, metrics, and the like with respect to intellectual-property assets and products and/or services; implement machine learning techniques to determine relationships between intellectual-property assets and products and/or services; Paragraph 25: determine intellectual-property assets that correspond with features of products and/or services using a technology-classification framework; the technology-classification framework may include a taxonomy that includes a number of classifications with each of the classifications being associated with a number of criteria; compare the features of the intellectual-property documents against the criteria for the classifications of the technology-classification framework to determine respective classifications for the intellectual-property documents; compare features of the products and/or services in relation to criteria for the classifications of the technology-classification framework to determine respective classifications for the products and/or service; Paragraph 26: utilize natural language processing techniques and/or machine learning techniques to further develop the one or more models by determining intellectual-property assets that correspond to various products and/or services within a given classification; identify the intellectual-property assets that correspond to the specified product and/or service)
selecting, by the rights classifier based on the comparison, a rights label of a set of candidate rights labels to assign to the engineering design or analysis data file (Paragraph 26: identify the intellectual-property assets that correspond to the specified product and/or service; Paragraph 111: determine an IP asset to product/service mapping indicating that at least a portion of the IP asset covers at least a portion of a product and/or service; for example, the IP asset to product/service mapping may indicate that a claim of a patent covers a user interface feature of an audio application executed by a mobile communication device; Paragraph 42: The data acquisition system may also add one or more tags to data obtained from the one or more data sources; the one or more tags may be related to at least one of one or more organizations that correspond to the extracted data, one or more technology classifications utilized by the intellectual-property services system; Paragraph 76: the IP to products and/or services mappings may indicate the owners of the intellectual-property assets mapped to particular products and/or services; The examiner considers an IP asset to product/service mapping that indicates the owners of the IP assets mapped to the product/service to be an IP rights label); and 
storing, at the one or more memory devices, data indicating assignment of the rights label assigned to the engineering design or analysis data file (Paragraph 76: store intellectual property (IP) to products and/or services mappings indicating intellectual-property assets or portions of intellectual-property assets that have been mapped to a product and/or service; for example a mapping indicating a claim of a patent document that corresponds to a feature of a mobile device, such as a microphone of the mobile device; the IP to products and/or services mappings may indicate the owners of the intellectual-property assets mapped to particular products and/or services); and
automatically providing authorization to access the data file to a plurality of accounts associated with the rights label.
Lee and Nylander disclose the identification and storing of rights labels that map owners of the intellectual-property assets to particular products and/or services or portions thereof as cited above.
Lee and Nylander do not disclose using this information to provide access to the intellectual-property assets and as such do not disclose automatically providing authorization to access the data file to a plurality of accounts associated with the rights label.
However, the analogous art of Reddy discloses that it is well known to utilize such rights labels to provide access to the intellectual-property asset by automatically providing authorization to access the data file to a plurality of accounts associated with the rights label in at least paragraphs 21-22, 41-42, and 85.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify the invention of Lee and Nylander to include the ability to use the rights labels to provide access to the intellectual-property assets by automatically providing authorization to access the data file to a plurality of accounts associated with the rights label in the manner disclosed by Reddy.
The motivation for doing so is to provide a mechanism to enforce the intellectual property rights of content owners during the distribution and use of digital works (Reddy: Paragraph 5).

Claims 2 and 3: Lee, Nylander and Reddy disclose the method of claim 1, wherein the metadata includes a parts list, and further comprising generating, by the processor, the parts list for the data file by executing a machine learning data model.(Lee: Paragraphs 45-47: the original intellectual property documents include the physical components of devices and/or systems; the language analysis system parses the intellectual property document to determine the physical components, wherein the intellectual-property mapping and learning system may determine a particular set of words that are related to each of a number of individual features that may be associated with at least one of an intellectual-property document, a product, or a service; Paragraph 43:  the intellectual-property mapping and learning system 104 may utilize natural language processing techniques and machine learning techniques to identify relationships between intellectual-property assets and products and/or services; Paragraph 76: store intellectual property (IP) to products and/or services mappings indicating intellectual-property assets or portions of intellectual-property assets that have been mapped to a product and/or service; for example a mapping indicating a claim of a patent document that corresponds to a feature of a mobile device, such as a microphone of the mobile device; the IP to products and/or services mappings may indicate the owners of the intellectual-property assets mapped to particular products and/or services )

Claim 4: Lee, Nylander and Reddy disclose the method of claim 1, wherein the data includes a first rights label of the candidate rights labels responsive to the comparison indicating that the values of the one or more metadata fields satisfy the rights criterion. (Paragraph 51 and 93: generate a mapping between a feature of an intellectual-property asset and a feature of a product based at least partly on an amount of similarity between a linguistic structure of the feature of the intellectual-property asset and a linguistic structure of a feature of the product being greater than a threshold amount of similarity; Paragraph 76: the IP to products and/or services mappings may indicate the owners of the intellectual-property assets mapped to particular products and/or services; The examiner considers an IP asset to product/service mapping that indicates the owners of the IP assets mapped to the product/service to be an IP rights label) 

Claim 5: Lee, Nylander and Reddy disclose the method of claim 1, 
wherein the comparison corresponds to a first comparison, the one or more metadata fields are a first metadata field, and the rights criterion is a first rights criterion (Paragraphs 51 and 93: comparing a first linguistic structure of an IP Asset with a second linguistic structure for a feature of a product to determine a similarity metric) , 
wherein the method further includes: 
responsive to the first comparison indicating that a value of the first metadata field fails to satisfy the first rights criterion, performing a second comparison of a value of a second metadata field of the metadata to a second rights criterion (Paragraph 51 and 93: the feature of the IP asset is mapped to the feature of the product if at least a threshold similarity metric and then repeat the process with other features of other IP assets until a mapping is created or no mapping is found.  This would be repeated until all mappings for IP assets to product features are completed which is clear from figure 3 in which multiple IP assets have been mapped to a product); and 
wherein the rights label is assigned to the data file based on whether the second comparison indicates that the value of the second metadata field satisfies the second rights criterion. (Paragraph 51 and 93: generate a mapping between a feature of an intellectual-property asset and a feature of a product based at least partly on an amount of similarity between a linguistic structure of the feature of the intellectual-property asset and a linguistic structure of a feature of the product being greater than a threshold amount of similarity; Paragraph 76: the IP to products and/or services mappings may indicate the owners of the intellectual-property assets mapped to particular products and/or services; The examiner considers an IP asset to product/service mapping that indicates the owners of the IP assets mapped to the product/service to be an IP rights label)

Claim 6: Lee, Nylander and Reddy disclose the method of claim 5, further comprising: 
responsive to the second comparison indicating that the value of the second metadata field fails to satisfy the second rights criterion, performing a third comparison of a value of a third metadata field of the metadata to a third rights criterion (Paragraph 51 and 93: the feature of the IP asset is mapped to the feature of the product if at least a threshold similarity metric and then repeat the process with other features of other IP assets until a mapping is created or no mapping is found.  This would be repeated until all mappings for IP assets to product features are completed which is clear from figure 3 in which multiple IP assets have been mapped to a product), 
wherein the rights label is assigned to the data file based on whether the third comparison indicates that the value of the third metadata field satisfies the third rights criterion. (Paragraph 51 and 93: generate a mapping between a feature of an intellectual-property asset and a feature of a product based at least partly on an amount of similarity between a linguistic structure of the feature of the intellectual-property asset and a linguistic structure of a feature of the product being greater than a threshold amount of similarity; Paragraph 76: the IP to products and/or services mappings may indicate the owners of the intellectual-property assets mapped to particular products and/or services; The examiner considers an IP asset to product/service mapping that indicates the owners of the IP assets mapped to the product/service to be an IP rights label)

Claim 7: Lee, Nylander and Reddy disclose the method of claim 6, wherein responsive to the third comparison indicating that the value of the third metadata field satisfies the third rights criterion, the rights label assigned to the data file is a third rights label of the candidate rights labels. (Paragraph 51 and 93: generate a mapping between a feature of an intellectual-property asset and a feature of a product based at least partly on an amount of similarity between a linguistic structure of the feature of the intellectual-property asset and a linguistic structure of a feature of the product being greater than a threshold amount of similarity; the feature of the IP asset is mapped to the feature of the product if at least a threshold similarity metric and then repeat the process with other features of other IP assets until a mapping is created or no mapping is found.  This would be repeated until all mappings for IP assets to product features are completed which is clear from figure 3 in which multiple IP assets have been mapped to a product;  Paragraph 76: the IP to products and/or services mappings may indicate the owners of the intellectual-property assets mapped to particular products and/or services; The examiner considers an IP asset to product/service mapping that indicates the owners of the IP assets mapped to the product/service to be an IP rights label )

Claim 8: Lee, Nylander and Reddy disclose the method of claim 6, wherein responsive to the third comparison indicating that the value of the third metadata field fails to satisfy the third rights criterion, the rights label assigned to the data file is a fourth rights label of the candidate rights labels. (Paragraph 51 and 93: generate a mapping between a feature of an intellectual-property asset and a feature of a product based at least partly on an amount of similarity between a linguistic structure of the feature of the intellectual-property asset and a linguistic structure of a feature of the product being greater than a threshold amount of similarity; the feature of the IP asset is mapped to the feature of the product if at least a threshold similarity metric and then repeat the process with other features of other IP assets until a mapping is created or no mapping is found.  This would be repeated until all mappings for IP assets to product features are completed which is clear from figure 3 in which multiple IP assets have been mapped to a product;  Paragraph 76: the IP to products and/or services mappings may indicate the owners of the intellectual-property assets mapped to particular products and/or services; The examiner considers an IP asset to product/service mapping that indicates the owners of the IP assets mapped to the product/service to be an IP rights label )

Claims 9 and 17: Lee, Nylander and Reddy disclose the method of claim 1 and the computer-readable storage device of claim 16, wherein the data file comprises or corresponds to an engineering drawing associated with the engineering project (Lee: Paragraphs 33 and 40: engineering drawings and images of products; and Figure 3: shows 3 products that have been engineered).

Claims 10: Lee, Nylander and Reddy disclose the method of claim 1, wherein the metadata comprises one or more of an identifier of a person or group that after performing the design or analysis of the engineering project released the data file, a release date of the data file, a descriptor of the data file, or a parts list associated with the data file (Paragraph 40: descriptions of products and/or services, specifications for products, features of products and/or services).

Claims 12 and 20: Lee, Nylander and Reddy disclose the method of claim 1 and the computer-readable storage device of claim 16, further comprising determining a risk value based on the rights label assigned to the data file and storing risk data indicating the risk value. (Paragraphs 132 and 157: generating a measure of risk with respect to the one or more portions of the intellectual property asset)

Claim 14: Lee, Nylander and Reddy disclose the system of claim 13, further comprising one or more communication interfaces coupled to the one or more processors, the one or more communication interfaces configured to enable the one or more processors to communicate with one or more databases to access the engineering design or analysis data file and the metadata. (Paragraph 120 and 151); 

Claim 15: Lee, Nylander and Reddy disclose the system of claim 14, wherein the rights classifier uses one or more heuristic rules, one or more machine learning data models, or a combination thereof, to select the rights label. (Paragraph 22: analyzing, using machine learning, the information about products and services and the intellectual-property information to determine properties, characteristics, metrics, and the like with respect to intellectual-property assets and products and/or services; implement machine learning techniques to determine relationships between intellectual-property assets and products and/or services; Paragraph 76: the IP to products and/or services mappings may indicate the owners of the intellectual-property assets mapped to particular products and/or services).

Claim 18: Lee, Nylander and Reddy disclose the computer-readable storage device of claim 16, wherein the engineering project corresponds to an designing a modified system by adapting at least a portion of a base system, wherein a first entity of the entities has rights to the base system, and wherein a second entity of the entities has rights to at least a portion of the modified system. (Lee: Figure 3, Paragraphs 60 and 96: a customer with IP rights to the base system (mobile phone 326) but not all off the components (IP Assets 1, 2, 4) that are in the mobile phone, modifying a single component of the mobile phone (such as IP Asset 1) using the design-around consulting component to design around the IP related feature (IP Asset1). The IP Assets 2, and 4 still remain as part of the mobile device and as such still have IP rights to a portion of the modified system.)

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (PGPUB: 2021/0004921) in view of Nylander et al. (PGPUB: 2010/0241471) in view over Reddy et al. (PGPUB: 2006/0131397) in further view of Acosta et al. (PGPUB: 2019/0034496).

Claim 11: The method of claim 1, wherein the accessing the metadata comprises performing a join operation to aggregate data related to the data file from data tables. 
Lee, Nylander and Reddy disclose the method of claim 1.
Lee, Nylander and Reddy do not disclose that accessing the metadata comprises performing a join operation to aggregate data related to the data file from data tables. 
The analogous art of Acosta disclose that it is well known to method of claim 1, wherein the accessing the metadata comprises performing a join operation to aggregate data related to the data file from data tables in at least paragraph 56.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify the accessing of metadata of Lee, Nylander and Reddy to include performing a join operation to aggregate data related to the data file from data tables as disclosed by Acosta.
The motivation for doing so is that when dealing with multiple data sources the difficulty of performing the required functions on the data increases and using a join operation allows for the quick and efficient performance of these functions on data from several data sources at once. (Acosta: Paragraph 2) 

Response to Arguments
Applicant's arguments filed October 6, 2022 have been fully considered but they are not persuasive.
The examiner as applied the newly cited prior art of Reddy to disclose the newly added limitation that was not taught by the prior art of Lee and Nylander.
The applicant argues that the claims as amended overcome the 35 USC  101 rejection under Step 2A, Prong One because the claims are not directed to “Certain Methods of Organizing Human Activity” because they describe file access management.  The examiner disagrees.  The assignment of rights and providing access to documents whether it be printed documents or digital files is an old an well-known method of organizing human activity.  The Government and other organization have long assigned labels such as “Confidential”, “Secret”, and “Top Secret” to documents and files and utilized these labels to grant or deny access to said documents.  The fact that the process is being applied using a computer, does not make the process any less of a “Certain Method of Organizing Human Activity” grouping of abstract ideas namely commercial and legal interactions and managing relationships or interactions between people because they merely gather data, analyze the data, determine results based on the analysis, generate tailored content based on the results, store the tailored content, and provide access to the tailored content.  Thus, the rejection is hereby maintained.
The applicant argues that the claims as amended overcome the 35 USC  101 rejection under Step 2A, Prong Two and Step 2B because the claims recite limitations that are not well-known, routine, and conventional but fails to provide any arguments as to why this is true.  The examiner notes that the analysis under Step 2A, Prong Two and Step 2B are not based on the limitations themselves being well-known, routine, and conventional, but instead whether the additional elements of the claimed subject matter is well-known, routine, and conventional.  “Additional elements” are those elements that are not part of the abstract idea.  In the instant case the “additional elements” are one or more processors, one or more memory devices storing instructions that are executable to perform operations, one or more databases, one or more communication interfaces and a machine learning data model. As indicated in the rejection the one or more processors, one or more memory devices storing instructions that are executable to perform operations, one or more databases, and one or more communication interfaces are just general-purpose computer with general purpose computer upon which the abstract idea is applied and the machine learning data model is old and well-known.  As required under Berkheimer, the examiner has clearly provided evidence that the “additional elements” of the one or more processors, one or more memory devices storing instructions that are executable to perform operations, one or more databases, one or more communication interfaces and a machine learning data model are old and well-known by citing to the applicant’s specification figure 5 and paragraphs 21 and 51-56 and Langley et al. Approaches to Machine Learning, February 16, 1984, Department of Computer Science Carnegie-Mellon University, pages 1-28 which disclose that machine learning data models were old and well known by at least 1984. As such, the examiner analysis under Step 2A, Prong 2 and Step 2B are proper, the claims are clearly directed to an abstract idea and the “additional elements” are clearly well-known, routine, and conventional .  Any other limitations that the applicant considers not well-known, routine, and conventional have been included as part of the abstract idea.  Improvements of this nature are not patent eligible because they are improvement in ineligible subject matter (see SAP v. Investpic: Page 2, line 22 through Page 3, line 13 - Even assuming  that the algorithms claimed are groundbreaking, innovative or even brilliant, the claims are ineligible because their innovation is an innovation in ineligible subject matter because there are nothing but a series of mathematical algorithms based on selected information and the presentation of the results of those algorithms.  Thus, the advance lies entirely in the realm of abstract ideas, with no plausible alleged innovation in the non-abstract application realm.  An advance of this nature is ineligible for patenting; and Page 10, lines 18-24 - Even if a process of collecting and analyzing information is limited to particular content, or a particular source, that limitations does not make the collection and analysis other than abstract.). The examiner finds that the claimed functions amounts to no more than mere instructions to apply the exception using a generic computer component. A “Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357).  It is clear that the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes). When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims clearly recite “additional elements” that are well-known, routine, and conventional do not amount to significantly more than the abstract idea (i.e. “PEG” Step 2B=No). Thus, the rejection is hereby maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rockafellow et al. (PGPUB: 2019/0012752) discloses an aerospace intellectual property exchange that stores IP assets from members of the exchange using a hierarchical IP asset tagging strategy wherein each IP asset has tagged components and functions that are themselves subject to IP constraints to facilitate IP transfer relative to such technologies, may enable effective searching for those looking for existing pieces of technology on which to build, or for those looking to integrate existing pieces of technology into their own new development efforts.
Prat et al. (PGPUB: 2014/0052649) discloses a database with both technical product information and intellectual property rights information and generating links between the technical product information and the intellectual property information using linking flags that include information regarding which IP rights are pertinent to a certain product.
Hempe (Type Certification Procedures for Military Commercial Derivative Aircraft; February 25, 2015, Order 8110.101A U.S. Department of Transportation Federal Aviation Administration, pages 1-67) discloses that it is well known for a base system to correspond to a commercial aircraft and the modified system corresponds to a military platform based on the commercial aircraft

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198. The examiner can normally be reached Monday-Thursday 5:30 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar Ilana can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Van Bramer/Primary Examiner, Art Unit 3622